Title: To Benjamin Franklin from the Bishop of Châlons-sur-Marne, 17 May 1778
From: Juigné, Antoine-Eléonore-Léon Leclerc de, bishop of Châlons-sur-Marne
To: Franklin, Benjamin


A Paris le 17 mai 1778
Un Jeune homme, Monsieur, nommé Gelé m’a dit qu’il vous avoit offert ses services et demandé de l’employer en qualité de Secretaire. Quoique je ne sois point connu de vous, il desire que j’appuye sa demande de ma recommandation. Je ne connois point personnellement ses qualités et son merite; des personnes en qui j’ai toute confiance m’ont assuré qu’il avoit beaucoup d’esprit, du talent et de l’acquit, un excellent caractere. Je m’interesse a lui a cause de son Pere qui exerce dans ma ville Episcopale la profession de Medecin avec honneur et même avec distinction et qui joüit de l’estime de tous les honnêtes Gens. S’il vous est possible, Monsieur, d’être utile a son fils, je vous en aurai en mon particulier une tres sincere obligation. J’ai l’honneur d’être tres parfaitement, Monsieur, vôtre tres humble et tres obeissant serviteur
Ant-E.L.Ev[êque] C[athédral] de Châlons
M. Franclin
